ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
This case, was dismissed by the trial court for want of prosecution, and plaintiff sued out a writ of error from the Court of Civil Appeals. The intermediate court reversed the judgment of the trial court and remanded the cause. Tex.Civ.App., 492 S.W.2d 347. In our opinion the record affirmatively shows that plaintiff and his attorney were not given proper notice prior to dismissal of the case. The application for writ of error is refused, no re-vesible error, but we are not to be understood as approving the holding of the Court of Civil Appeals, if it did so hold, that a case may not properly be dismissed for want of prosecution unless it has first been set for trial, or that the failure to set for trial affects the showing that must be made to obtain a reversal when the order of dismissal is subjected to a direct attack by appeal or writ of error.